Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed on 8/25/2021 in which claims 1 and 4-15 are presented for further examination.

Response to Arguments
Applicant's arguments filed August 25, 2021 have been fully considered but they are not persuasive [See Remarks].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-15 are rejected under 35 USC 103(a) as being un-patentable over Menon et al. (US 20200059800 A1) (hereinafter Menon) in view of Krishnaswamy (US 20190384255 A1) (hereinafter Krishnaswamy) and further in view of Dialani et al. (US 20180239829 A1) (hereinafter Dialani).

As per claim 1, Menon discloses a memory comprising instruction data representing a set of instructions [Fig. 2, item 202 memory]; and a processor configured to communicate with the memory and to execute the set of instructions, wherein the set of instructions, when executed by [Fig. 2, item 204, processor], cause the processor to: acquire a plurality of performance data records associated with a performance indicator [FIG. 3 illustrates an embodiment of a process 300 for improving network performance using anomalous node detection. Process 300 may begin with measuring performance characteristics at S302. Examples of network performance that may be measured at S302 include uplink and downlink interference levels, uplink and downlink power levels and transmission power levels, paragraph 69 (Examiner notes that the network performance can be interpreted as data records which are related to performance measurement)]. However Menon does not disclose classify each performance data record according to the performance indicator; identify a plurality of variables in the performance data records that contribute to the classifications; determine, based on the plurality of variables, a plurality of observations relating to the performance indicator and at least one variable of the plurality of variables; and deliver the plurality of observations for presentation to a user. On the other hand, Krishnaswamy discloses classify each performance data record according to the performance indicator [These data are classified and labeled in the classification and labeling stage 314, which is able to parse the input information into one of several categories, paragraph 62, (Examiner notes that the classification is based on KPIs or operating condition, as disclosed in paragraph 62)]; identify a plurality of variables in the performance data records that contribute to the classifications [different modes are also identified/classified based on their definition (e.g., dynamic relationship variations among process variables and variables that are considered as KPI outputs) using one of the following methods: i) data classification using K-means or other advanced classifiers; ii) principal component analysis-based classification or iii) system model and process knowledge based methods., paragraph 100]; determine, based on the [the originally measured data structure, consisting of a number of correlated observable variables, is represented by a reduced number of latent variables that are found to cover the variations of the original data to the greatest extent, paragraph 19] ; and deliver the plurality of observations for presentation to a user [measurements from the observation intervals may be in the form of a PDF or individual measurements. It is possible to determine a PDF spread directly from a sequence of measurements by converting the measurements to a PDF, paragraph 87]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mennon and Krishnaswamy in order to improve performance of the subsequent online detection, diagnosis, and prediction by providing various preprocessing functions and to the preprocessed real-time data to determine existence of faults to determine an overall health index for select process variables. However Monnon and Krishnaswamy do not teach rank the plurality of observations prior to delivery for presentation by calculating a statistical significance probability values of each observation and ranking the plurality of observation according to the calculated statistical significance. On the other hand, Dialani discloses rank the plurality of observations prior to delivery for presentation by calculating a statistical significance probability values of each observation and ranking the plurality of observation according to the calculated statistical significance [a set of expertise scores are calculated using a statistical model and a set of features regarding skills of the one or more current candidate documents. The statistical model may be a logistic regression model trained using a machine learning algorithm. At operation 1108, the expertise scores are used to rank skills of the one or more current candidate documents, using the top attributes. At operation 1110, one or more top-ranked skills are added to the search query, paragraph 141].Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the references cited in order to automatically constructed query can also be presented to the searcher, which helps explain why a certain result shows up in a search ranking.
As per claim 4, Krishnaswamy discloses wherein the set of instructions, when executed by the processor, further cause the processor to: generate a digest summarizing at least one observation of the plurality of observations, [measurements from the observation intervals may be in the form of a PDF or individual measurements. It is possible to determine a PDF spread directly from a sequence of measurements by converting the measurements to a PDF, paragraph 87]. Dialani discloses the digest comprising a sentence or phrase explaining the observation [At operation 1214, a search query is explained. The query can be based on identified query intent clusters (e.g., skills clusters). Operation 1214 can include displaying query explanation information. The query can be a query built using query intent clustering. In an optional additional operation, a user interface such as the example user interfaces shown in FIGS. 4 and 5, can provide query information for the ranking performed at operation 1212 on the result documents using a generated search query, and explain how one or more result documents were returned at different points in time, paragraph 149]. 

As per claim 5, Krishnaswamy discloses wherein causing the processor to generate a digest comprises causing the processor to apply at least one of: a predefined template to data in the at least one observation; and a natural language processing algorithm to data in the at least one [The processor is configured to operate in a learning mode to select historical data from the database for a given process, analyze a data structure in the selected historical data, determine and apply preconditioning parameters to precondition the selected historical data, select one of the stored predictive models based on the data structure, and train and test the selected predictive model to create a baseline mode, paragraph 6].



As per claim 6, Krishnaswamy discloses wherein causing the processor to identify the plurality of variables comprises causing the processor to provide data from the plurality of performance data records to one or more predictive models [This baseline deterministic model is a predictive model that is operable to receive a data vector of the real-time preprocessed and preconditioned data xi, and to provide an estimated KPI vector, paragraph 42].

As per claim 7, Krishnaswamy discloses wherein the set of instructions, when executed by the processor, further cause the processor to: generate a classification criterion for the performance indicator; wherein causing the processor to classify each performance data record comprises causing the processor to classify each performance data record according to the classification criterion [different modes are also identified/classified based on their definition (e.g., dynamic relationship variations among process variables and variables that are considered as KPI outputs) using one of the following methods: i) data classification using K-means or other advanced classifiers; ii) principal component analysis-based classification or iii) system model and process knowledge based methods., paragraph 100].

As per claim 8, Menon discloses wherein the classification criterion comprises an indication as to whether or not the performance indicator is satisfied [Channel Quality Indicator (CQI) distribution statistics normalized by data volume, paragraph 45].

As per claim 9, Krishnaswamy discloses wherein the set of instructions, when executed by the processor, further cause the processor to: filter the plurality of variables according to at least one metric [the deterministic model can be realized and embedded in a dynamic observer or Kalman filter, which will provide better convergence and generate the estimated KPI output and the residual signal, paragraph 43].

As per claim 10, Krishnaswamy discloses wherein the at least one metric comprises a user-defined metric [The preprocessing stage 304 includes signal delay estimation and linear regression model construction. The data matrix may contain process variables that are dynamically related and subject to time delays. Determination of the maximum delays among all variables can help choosing several important tuning parameters in the subsequent dynamic principle component analysis based modeling, paragraph 47].

As per claim 11, Krishnaswamy discloses wherein the set of instructions, when executed by the processor, further cause the processor to: generate a graphical representation of at least one of the plurality of observations; and deliver the graphical representation for presentation to the user [measurements from the observation intervals may be in the form of a PDF or individual measurements. It is possible to determine a PDF spread directly from a sequence of measurements by converting the measurements to a PDF, paragraph 87].
Claim 12 is rejected based on the same rational as claim 1 above.
Claim 13 is rejected based on the same rational as claim 4.
Claim 14 is rejected based on the same rational as claim 5.
Claim 15 is rejected under same rational as claim 1 above.



Remarks
Applicant asserted, page 6, that Dialani discloses a logistic regression, not probability values, as recited in claim 1.
Examiner respectfully disagrees with this assertion. Dialani reference is based on statistical model. As Dialani discloses, in paragraph 109, the statistical model may be a logistic regression. As it is known the probability value (p-value) is probability of obtaining a statistic, or in other words, p-value is to be able to find a random occurrence of a data. Therefore a statistic is a random variable. Dialani discloses, paragraph 141, Fig. 11, that a set of expertise scores are calculated using a statistical model and a set of features regarding skills of the one or more current candidate documents. The statistical model may be a logistic regression model trained using a machine learning algorithm. At operation 1108, the expertise scores are used to rank skills of the one or more current candidate documents, using the top attributes. At operation 1110, one or more top-ranked skills are added to the search query.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noosha Arjomandi whose telephone number is (571) 272-9784.  The examiner can normally be reached on Monday through Friday, 8:30am - 6:00pm. E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
November 4, 2021
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167